DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/19/2020 has been entered.
 
Election/Restrictions
The Examiner notes that the Applicant has not withdrawn the claims that are addressed to non-elected species, as per the previous Office Action, where Claims 3-5 and 12 are withdrawn. The Claims remain withdrawn, as per the rejection below.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-2, 6-11 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 is presented below.

Claim Interpretation – Invoked, Generic Terms
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations and their respective interpretations are as follows: 
An ultraviolet ray irradiation device in claims 1 and 2, hereinafter interpreted as UV lamps 72, power supply 74, UV transmission member/a transmissive plate, as per the instant application’s [0045].
A surrounding member in claims 1 and 6, hereinafter interpreted as circular ring 52 placed on the placing table 51, as per the instant application’s [0033], and alternatively a ring with an oxygen inlet opening through which the oxygen-containing gas is introduced from an outside of the surrounding member as shown in the instant application.
A gas exhaust device in Claim 2, hereinafter interpreted as the exhaust room 641, exhaust fan 645, and exhaust line 644 as per the instant application’s [0041].
A heating device in Claim 8, hereinafter interpreted as heater 512 in the placing table 51, as per the instant application’s 0033.
A first heating device in Claim 9, hereinafter interpreted as the heater 51a in a first placing table region, as per the instant application’s [0056].
A second heating device in Claim 9, hereinafter interpreted as the heater 51b in a first placing table region, as per the instant application’s [0056].
An illuminance adjusting device in Claim 10, hereinafter interpreted as the second UV transmission member 732, which is an opaque glass plate having a relatively lower UV transmittance, as per the instant application’s [0059].
An elevating device in Claim 11, hereinafter interpreted as a cylinder, as per the instant application’s [0024].
A coating device in Claim 13, hereinafter interpreted as a hermetically sealable processing vessel 200, as per the instant application’s [0022].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0286776 to Ranish in view of United States Patent Application No. 2008/0076040 to Fukushima and United States Patent No. 6306216 to Kim et al.
In regards to Claim 1, Ranish teaches a substrate processing apparatus Fig. 7, comprising: a placing table 1124 configured to hold a substrate 1122 having a processing target film [Para. 0007], which is decomposed by irradiating an ultraviolet ray thereto under an oxygen-containing atmosphere [Para. 0079-0080]; a processing chamber 1102, configured to accommodate therein the substrate 1122 placed on the placing table, having therein the oxygen-containing atmosphere [Para. 0080]; and an ultraviolet ray irradiation device configured to irradiate the ultraviolet ray to the substrate within the processing chamber (power source 1172 Para. 0201, lamp 1170 that excites at 100-480 nm, the ultraviolet range, and transmissive window, Para. 0204) [Para. 0036-0240].
Ranish does not expressly teach the placing table is provided with a surrounding member configured to surround the substrate placed on the placing table without contacting the substrate and restrict a gas introduction amount from an outside of the substrate toward above the substrate.

It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the placing table of Ranish by adding a surrounding member, as per the teachings of Fukushima. One would be motivated to do so, for the predictable result of reducing the degree to which excess optical energy is made. See MPEP 2143, Motivations A-E.
Furthermore, because the height of the surrounding member is higher than the substrate, it would implicitly restrict a gas introduction amount from an outside of the substrate toward above the substrate. Additionally, this limitation is considered a functional limitation of the surrounding member, such that it is fulfilled by a member that is configured to surround the substrate, the surrounding member of Fukushima would implicitly fulfill the limitations as claimed.
Moreover, the type of substrate, and thus the presence of a processing target film and how said film is decomposed (via an ultraviolet ray thereto under an oxygen- containing atmosphere) and the gas and atmosphere of oxygen, is considered a functional limitation. However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of gas, substrate, and processing steps therein is not considered a positive limitation and the apparatus of Ranish in view of Fukushima would be capable of processing a substrate with the target film for decomposition in an oxygen containing atmosphere, based on user selection of the type of processing, independent of the present teachings therein, there being no structural limitations in the claims to prevent this otherwise.
Ranish in view of Fukushima does not expressly teach “a gap between a top surface of the surrounding member and a ceiling surface of the processing chamber is set to be larger than zero and equal to or smaller than 3 mm.”
Fukushima expressly teaches that the height between the top of the surrounding member and the substrate is H, which is preferably between 1.0-2.0 mm [0022-0023].
Kim expressly teaches that the distance between the ceiling of an apparatus 14 Fig. 2-4b and the wafer 13 is desired at 2 mm to 5 mm such that during a vapor deposition process of the apparatus, the reaction gases flow smoothly within the gap because of the gap size while forming a desired thin film on the reaction surface of each wafer (Col. 7 line 17-Col. 8 line 10).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the teachings of Ranish in view of Fukushima, with the gap 
In combination with the teachings of Fukushima, the resulting gap between ceiling of the processing chamber and the top of the surrounding member is between 0 and 3 mm (as per the difference between the wafer and the ceiling and the gap of H of Fukushima and Kim).
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 7, Ranish in view of Fukushima and Kim teach the surrounding member is provided with an oxygen inlet opening, in the form of a gap or top surface of the surrounding member through which the oxygen-containing gas is introduced from an outside of the surrounding member to a top central portion of the substrate, as implicitly shown in Fukushima with the opening above the ring, and in the teachings of Ranish of the oxygen containing gas, as per the rejection of Claim 1 above.
In regards to Claim 8, Ranish teaches the placing table is provided with a heating device 1120 (resistive heating element, or heater, Para. 0194) configured to heat the substrate while irradiating the ultraviolet ray to the substrate from the ultraviolet ray irradiation device [Para. 0153].
In regards to Claim 11, Ranish teaches an elevating device 1130 configured to move the placing table up and down between a transfer position (as described in Para. 0195) where the substrate is transferred and a processing position (as shown in Fig. 7) which is above the transfer position and where an opening of the processing chamber is blocked and the substrate is placed within the processing chamber (which is presented by the location of access port 1128 which is lower than the process position in Fig. 7); 
Furthermore, the type of substrate, and thus the presence of a processing target film and how said film is decomposed (via an ultraviolet ray thereto under an oxygen- containing atmosphere) and the gas and atmosphere of oxygen, and functional steps performed is considered a functional limitation. However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of gas, substrate, and processing steps therein is not considered a positive limitation and the apparatus of Ranish in view of Fukushima would be capable of processing a substrate as claimed, based on user selection of the type of processing, .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0286776 to Ranish in view of United States Patent Application No. 2008/0076040 to Fukushima and United States Patent No. 6306216 to Kim et al, as per the rejection of Claim 8 above, and in further view of United States Patent Application No. 2012/0012556 to Matsumoto et al.
The teachings of Ranish in view of Fukushima and Kim are relied upon as set forth in the rejection of Claim 8 above. 
In regards to Claim 9, Ranish does not expressly teach the heating device comprises a first heating device configured to heat a central portion of the substrate and a second heating device configured to heat a peripheral portion of the substrate to a temperature lower than a temperature of the central portion of the substrate.
Matsumoto teaches a placing table 14 Fig. 1 which has a first heater/first heating device 18a to heat a central portion of the substrate and a second heater/second heating device 18b to heat a peripheral portion of the substrate [Para. 0049] to a temperature independent of each other where the central portion of the substrate is at 60°C and the peripheral portion of the substrate is at 50°C [Para. 0058, 0045-0101]. Matsumoto expressly teaches that the first and second heater allows more appropriate temperature control of the edge region [Para. 0018].
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As such, it would be obvious to one of ordinary skill in the art, to make the art analogous substitution of the heating devices. The resulting apparatus fulfills the limitations of the claim.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0286776 to Ranish in view of United States Patent Application No. 2008/0076040 to Fukushima and United States Patent No. 6306216 to Kim et al, as per the rejection of Claim 1 above, and in further view of United States Patent Application No. 2012/0090691 to Baluja et al.
The teachings of Ranish in view of Fukushima and Kim are relied upon as set forth in the rejection of Claim 1 above. 
In regards to Claim 10, Ranish in view of Fukushima and Kim do not expressly teach the ultraviolet ray irradiation device comprises an illuminance adjusting device configured to adjust an illuminance of the ultraviolet ray for regions of the substrate.
Ranish does however there is a flow control ring 1142 or gas flow structure that supplies gas through holes 1216 [Para. 0045, 0210-0228].

It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified Ranish in view of Fukushima and Kim with the gas ring/showerhead of Baluja. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As both structures are analogous to gas distribution, the obvious substitution of the gas ring in Ranish in view of Fukushima and Kim with the gas ring/showerhead combination of Baluja would result in producing an additional illuminance adjusting device as it provides a frosted or opaque glass plate which diffuses the UV light. One would be motivated to do so in addition to prevent unwanted light patterning with this combination. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.

Ranish in view of Fukushima and Kim do not expressly teach a substrate processing system, comprising: a coating apparatus configured to coat a source material of a processing target film, which is decomposed by irradiating an ultraviolet ray thereto under an oxygen- containing atmosphere and a heater configured to heat the source material coated on the substrate to form the processing target film.
Baluja teaches a substrate processing system 100 Fig. 1, comprising  set of three tandem chamber 106 for performing different functions, such as a coating apparatus [Para. 0033] configured to coat a source material of a processing target film, which is decomposed by irradiating an ultraviolet ray thereto under an oxygen- containing atmosphere (as per the UV chambers of Para. 0032) and a heater (which can be other UV chambers, that implicitly heat, Para. 0050-0055) configured to heat the source material coated on the substrate to form the processing target film [Para. 0030-0035]. Baluja further teaches that there is a controller 140 that controls the processes of the system [Para. 0031], such that there is a modular design of the system to maximize the research and development fabrication utilization and eliminate exposure of as-deposited films to atmosphere [Para. 0031-0033].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Ranish in view of Fukushima and Kim by putting the apparatus in one of the tandem processing chambers 106 as per the teachings of Baluja. One would be motivated to do so for the purposes of performing research and development fabrication utilization and eliminate exposure of as-deposited films to .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0286776 to Ranish in view of United States Patent Application No. 2008/0076040 to Fukushima and United States Patent No. 6306216 to Kim et al and United States Patent Application No. 2012/0090691 to Baluja et al, as per the rejection of Claim 13 above, and in further view of United States Patent Application No. 2007/0074747 to Toshima et al.
The teachings of Ranish in view of Fukushima and Kim and Baluja are relied upon as set forth in the rejection of Claim 1 above. 
In regards to Claim 14, Ranish in view of Fukushima and Kim and Baluja do not expressly teach that the controller is configured to output a control signal such that a coating process of coating the source material of the processing target film on the substrate having thereon a pattern by the coating apparatus, a forming process of forming the processing target film by the heater and a removing process of removing a part of the processing target film by the substrate processing apparatus are performed multiple times in this sequence, and such that in the removing process of removing the part of the processing target film performed at least before the last time, the part of the processing target film is removed until a surface of the pattern is exposed.
Toshima teaches a processing system 100 Fig. 1 with heated coating 15a 15e, UV treatment 19, and liquid coating 12a, 12c where there is a controller Fig. 4, which processes the following steps: to output a control signal such that a coating process of 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Ranish in view of Fukushima and Baluja with the controller and methodology steps of Toshima. One would be motivated to do so to shorten the throughput of the system. See MPEP 2143, Motivations A-E.
Furthermore, the functional steps performed by the controller is considered a functional limitation. However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the processing 
The resulting apparatus fulfills the limitations of the claim.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0286776 to Ranish in view of United States Patent Application No. 2013/0344704 to Chhabra et al and United States Patent Application No. 2012/0036732 to Varadarajan et al.
In regards to Claim 2, Ranish teaches a substrate processing apparatus Fig. 7, comprising: a placing table 1124 configured to hold a substrate 1122 having a processing target film [Para. 0007], which is decomposed by irradiating an ultraviolet ray thereto under an oxygen-containing atmosphere [Para. 0079-0080]; a processing chamber 1102, configured to accommodate therein the substrate 1122 placed on the placing table, having therein the oxygen-containing atmosphere [Para. 0080]; and an ultraviolet ray irradiation device configured to irradiate the ultraviolet ray to the substrate within the processing chamber (power source 1172 Para. 0201, lamp 1170 that excites at 100-480 nm, the ultraviolet range, and transmissive window, Para. 0204), and a gas exhaust device configured to exhaust an inside of the processing chamber in the form an exhaust room 1156, exhaust fan or pump 1138, and exhaust line or port 1126 to 
 Chhabra teaches a substrate processing apparatus 100 Fig. 1-3, comprising: a placing table 124 configured to hold a substrate 126; a processing chamber 200, configured to accommodate therein the substrate placed on the placing table (as shown in Fig. 1-3), having therein an oxygen-containing atmosphere (which is shown in Para. 0031-0037) by the presence of oxygen; and an ultraviolet ray irradiation device (in the form of light bulbs 122) configured to irradiate the ultraviolet ray to the substrate within the processing chamber (as per the steps in Fig. 4), and exhaust device of 240, wherein after the UV radiation treatment is performed and the flow of oxygen gas is terminated, where the pressure is about 5-6 Torr, the UV radiation is turned off and the removing process is stopped and the exhausting process of exhausting the inside of the processing chamber by the gas exhaust device is performed or turned on [Para. 0044] 
Chhabra expressly teaches that the methods disclosed advantageously reduces the UV cure time [Para. 0047].
 It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Ranish with the processing step for exhausting as per the teachings of Chhabra. One would be motivated to do so as Chhabra suggests expressly that the pressure and subsequent turning on of the gas exhaust device would improve the UV cure time. See MPEP 2143, Motivations A-E. 
Ranish in view of Chhabra does not expressly teach that the exhaust inside the processing chamber is exhausted while the UV light is being used.
Varadarajan teaches that UV curing should be done under ambient conditions, which specifically implies a lack of using the exhaust (as there is no exhaust system connected to the apparatus, as shown in Fig. 1, and ambient processing in Fig. 6, [0039-0069]). Varadarajan further teaches having an ambient conditions [0069], and predetermined, held conditions in Fig. 7A, 7B, helps densifying the film [0069].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modify the apparatus of Ranish in view of Chhabra to have the UV 
Furthermore, the type of substrate, and thus the presence of a processing target film and how said film is decomposed (via an ultraviolet ray thereto under an oxygen- containing atmosphere) and the gas and atmosphere of oxygen, and the functional steps performed by the apparatus is considered a functional limitation. However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate, and thus the presence of a processing target film and how said film is decomposed (via an ultraviolet ray thereto under an oxygen- containing atmosphere) and the gas and atmosphere of oxygen, and the processing steps and whether or not a controller controls the gas exhaust device at a specific step therein is not considered a positive limitation and the apparatus of Ranish in view of Chhabra and Varadarajan would be capable of processing a substrate as claimed, based on user selection of the type of processing, regardless of the teachings of Ranish in view of Chhabra and Varadarajan that suggest such processing and steps for gas exhaust device turning on and off therein, and creating an ambient, 
The resulting apparatus fulfills the limitations of the claim. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0286776 to Ranish in view of United States Patent Application No. 2013/0344704 to Chhabra et al and United States Patent Application No. 2012/0036732 to Varadarajan et al, as applied to Claim 2 above, and in further view of United States Patent Application No. 2008/0076040 to Fukushima.
The teachings of Ranish in view of Chhabra and Varadarajan are relied upon as set forth in the rejection of Claim 2 above. 
In regards to Claim 6, Ranish in view of Chhabra and Varadarajan do not expressly teach wherein the placing table is provided with a surrounding member configured to surround the substrate placed on the placing table and restrict a gas introduction amount from an outside of the substrate toward above the substrate.
Fukushima teaches a substrate placing table 12A Fig. 2A that has a surrounding member 12B [0032-0047], the height of the surrounding member 12b being higher that the top of the substrate without touching the substrate (as shown in Fig. 2A), such that it is a placing table is provided with a surrounding member configured to surround the substrate without contacting the substrate, and prevents light from being impinged directly on the end area of the substrate and thus reduces the degree to which the excess optical energy to the optical film is made [0042].

Furthermore, because the height of the surrounding member is higher than the substrate, it would implicitly restrict a gas introduction amount from an outside of the substrate toward above the substrate. Additionally, this limitation is considered a functional limitation of the surrounding member, such that it is fulfilled by a member that is configured to surround the substrate, the surrounding member of Fukushima would implicitly fulfill the limitations as claimed.
Moreover, the type of substrate, and thus the presence of a processing target film and how said film is decomposed (via an ultraviolet ray thereto under an oxygen- containing atmosphere) and the gas and atmosphere of oxygen, is considered a functional limitation. However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of gas, substrate, and processing steps therein is not considered a positive limitation and the 
Furthermore, the type of substrate, and thus the presence of a processing target film and how said film is decomposed (via an ultraviolet ray thereto under an oxygen- containing atmosphere) and the gas and atmosphere of oxygen, is considered a functional limitation. However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of gas, substrate, and processing steps therein is not considered a positive limitation and the apparatus of Ranish in view of Chhabra and Varadarajan and Fukushima would be capable of processing a substrate with the target film for decomposition in an oxygen containing atmosphere, based on user selection of the type of processing, independent of the present teachings therein, there being no structural limitations in the claims to prevent this otherwise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716     

/KARLA A MOORE/Primary Examiner, Art Unit 1716